Citation Nr: 0200923	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  97-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), including an undiagnosed illness (UI) 
manifested by fatigue.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1984 to August 1993, 
including service in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from December 1990 to 
May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that denied service 
connection for CFS.  Since the veteran had service in the PGW 
the Board will consider entitlement to service connection for 
an UI manifested by fatigue and has classified the issue as 
shown on the first page of this decision.


FINDINGS OF FACT

1.  CFS is not demonstrated.

2.  Objective indications of a chronic disability resulting 
from UI manifested by fatigue are nearly constant but 
restrict routine daily activities by less than 25 percent.


CONCLUSIONS OF LAW

1.  CFS was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
4.88a (2001).

2.  An UI manifested by fatigue is presumed to have been 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1118, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317, 4.20, 4.88b, Diagnostic Code 6354 (2001 and 
66 Fed. Reg. 56614-56615 (Nov. 9, 2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1984 to August 1993, 
including service in the PGW in the Southwest Asia theater of 
operations from December 1990 to May 1991.

Service medical records show that the veteran reported for a 
medical examination for separation from service in June 1993 
and was found to have multiple complaints, and laboratory 
tests revealed elevated fasting blood sugar, elevated fasting 
cholesterol, and elevated fasting triglycerides.  He 
underwent various evaluations around that time and the 
assessment was non-insulin dependent diabetes mellitus.  The 
service medical records do not show the presence of CFS.

VA medical records show that the veteran underwent various 
evaluations in 1995 for the PGW registry.  A report of 
medical examination in January 1995 notes that he had a 
history of fatigue, a history of memory loss and mood swings, 
diabetes mellitus type II, skin rash of the face, and a fever 
of undetermined origin of 6 months.  A psychiatric evaluation 
in January 1995 revealed no clear cut evidence of a 
psychiatric syndrome.

In September and October 1995, the veteran underwent VA 
evaluations for the PGW registry.  He complained of chronic 
fatigue as a state of profound mental and physical exhaustion 
with no improvement with rest, short-term memory problems and 
lack of concentration, a skin rash, and episodes of fever 
lasting 3 to 7 days every 6 months.  The diagnoses were CFS 
and diabetes mellitus, non-insulin dependent.  A dermatology 
evaluation in October 1995 revealed the presence of acne.

In a VA letter dated in October 1995, the signatory, a 
medical doctor, notified the veteran that laboratory tests 
during his recent evaluations for the PGW were normal.  The 
signatory opined that the veteran had CFS based on a review 
of his symptoms and recommended that he apply for VA 
compensation.  It was noted that he would be followed up in 
the diabetic clinic.  

The veteran underwent a VA medical examination in December 
1995 to determine the nature and extent of CFS.  He 
complained of feeling tired all of the time in spite of 
adequate sleep.  He gave a history of fevers lasting 3 to 4 
days, but none in the last year.  He reported short-term 
memory loss.  He denied headaches, loss of appetite, weight 
loss or sleep problems.  Serum blood tests were normal except 
for elevated glucose.  The clinical diagnosis was rule out 
fatigue syndrome.

In a VA letter dated in March 1997, the same signatory who 
wrote the above October 1995 letter, notified the veteran 
that his recent VA medical examination did not reveal any 
changes from a previous examination.  It was noted that the 
veteran's diabetes mellitus remained under good control.  The 
signatory noted that the veteran's symptoms of disabling 
fatigue, memory impairment, forgetfulness, and fever could 
not be attributed to a diagnosed condition, but that his 
illness was presumed to be related to his service in the PGW 
and that he should file for VA compensation.

A letter to the veteran from the office of the Secretary of 
Defense dated in December 2000 notes that the veteran's unit 
during the PGW had potential exposure to a low level of a 
chemical agent.  A fact sheet was enclosed with this letter.

The veteran underwent a VA medical examination in July 2001 
to determine the nature and extent of any CFS.  He complained 
of fatigue that was present "all the time" and that he was 
doing "well".  He reported that he was physically active, 
exercising 2 to 3 times a week, lifting weights with his 
upper body, and engaging in other aerobic activities such as 
riding a bicycle.  He reported that his fatigue was worse 
without exercise and that it was of sudden onset.  He gave a 
history of fevers in the past.  He denied any history of sore 
throat or lymph node enlargement at any site.  He gave a 
history of muscle pain involving muscles of the thighs, 
calves, and arms.  He gave a history of joint pains involving 
both knees and that flare-ups of knee pain occurred with 
activities such as climbing up and down stairs.  He denied 
swelling or stiffness of the knees.  He denied weakness or 
fatigability of the knees.  He reported right shoulder pain 
with flare-ups of pain on reaching objects with his arms 
moving posteriorly.  He reported that the flare-up of the 
shoulder pain only occurred with certain movements and 
described the pain more as discomfort.  He denied any 
stiffness or weakness of the right shoulder.  He gave a 
history of short-term memory loss.  He gave a history of 
headaches located over the frontotemporal and occipital 
regions.  The headaches had been occurring on and off for the 
last 10 years.  He gave a history of difficulty falling 
asleep.  He reported going to bed around 11:00 p.m. and not 
falling asleep until 3:00 a.m.  No significant abnormalities 
were found on examination.  The diagnosis was chronic 
fatigue.  The examiner noted that the veteran did not fulfill 
the criteria for CFS and opined that the chronic fatigue was 
partly related to his lack of sleep.

A review of the record shows that service connection has been 
granted for diabetes mellitus.  Service connection has not 
been granted for any other disability.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for CFS, including an UI manifested by fatigue.

The veteran has been provided with VA evaluations for the PGW 
registry and VA examinations to determine the nature and 
extent of any fatigue disorder.  He has been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies him of the evidence needed to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  Under the circumstances, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him the opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  
38 C.F.R. § 4.88a (2001).  The above criteria are not 
materially different from those contained in the pamphlet 
Chronic Fatigue Syndrome-A Pamphlet for Physicians that is 
published by the U.S. Department of Health and Human 
Services, Public Health Service, National Institutes of 
Health (NIH Publication No. 92-484).  59 Fed. Reg. 60901 
(Nov. 29, 1994).

The record shows that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2001) and 66 Fed. Reg. 56614-56615 (Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Service medical records do not show the presence of CFS, and 
the post-service medical records do not indicate the presence 
of this disorder until he underwent VA evaluations in 1995 
for the PGW registry.  Those evaluations indicate that he has 
CFS and the veteran was notified of this conclusion in a VA 
letter dated in October 1995.  This conclusion, however, 
appears to have been a suspicion rather than a conclusion 
because the physician that wrote the VA letter dated in 
October 1995 sent the veteran another letter dated in March 
1997 advising him that his symptoms could not be attributable 
to a diagnosable medical condition.  Nor was CFS found on VA 
medical examinations in December 1995 and July 2001, and the 
clinical findings noted in the reports of those examinations 
do not support the criteria for a diagnosis of CFS under the 
provisions of 38 C.F.R. § 4.88a.

After consideration of all the evidence, the Board finds that 
the greater weight of it is against a diagnosis of CFS.  
Hence, the preponderance of the evidence is against the claim 
for service connection for CFS.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes that recent legislation has expanded the 
provisions of 38 U.S.C.A. § 1117 to include CFS and expanded 
the provisions of 38 U.S.C.A. § 1118 to include the signs and 
symptoms noted in 38 C.F.R. § 3.117(b) that may be 
manifestations of an UI.  Those changes are effective from 
March 1, 2002.  Section 202 of HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001".  Public Law 
107-103, 115 Stat. 976 (2001).  Since the evidence does not 
demonstrate the presence of CFS, the Board finds that there 
is no prejudice to the veteran in not remanding the case to 
the RO for consideration of the new law prior to its 
consideration of the issue of service connection for CFS.  
Karnas, 1 Vet. App. 308.

While the evidence does not demonstrate the presence of CFS, 
it does show objective indicators of an UI manifested by 
fatigue.  Fatigue with associated complaints was noted on the 
reports of the veteran's VA evaluations in 1995 for the PGW 
registry, and on the reports of his VA medical examinations 
in December 1995 and July 2001.  The examiner who conducted 
the July 2001 VA medical examination opined that the fatigue 
was partly due to the veteran's lack of sleep, but that 
offers only a partial explanation for the veteran's fatigue 
because there are various associated complaints, and the 
report of his VA medical examination in December 1995 reveals 
that he had fatigue without loss of sleep.  The March 1997 
letter seems the best explanation-the fatigue and associated 
symptoms "cannot be attributed to a diagnosable medical 
condition."  However, according to the veteran, and 
supported by his consistent complaint from 1995 to the 
present, his symptoms are nearly constant.  There is no 
evidence that these symptoms restrict routine daily 
activities by 25 percent or more.  By analogy to Diagnostic 
Code 6354, the condition is compensably disabling, and 
therefore is presumed to have been incurred in service.  
Accordingly, the Board finds that the evidence supports 
granting service connection.


ORDER

Service connection for an UI manifested by fatigue is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

